Citation Nr: 1205533	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-42 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to August 2007, with additional time served in the Army Reserves on active duty for training from September 2001 to April 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for right ear hearing loss.  


FINDING OF FACT

The evidence does not demonstrate that the Veteran is currently diagnosed with a right ear hearing loss disability pursuant to VA regulations. 


CONCLUSION OF LAW

The criteria for a grant of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in June 2007 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained Veteran's service treatment records and VA outpatient treatment records.  The Veteran was afforded a VA audiological examination in July 2007.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Right Ear Hearing Loss

The Veteran seeks entitlement to service connection for right ear hearing loss.  The Veteran contends that his right ear hearing loss is due to his active service.  Specifically, the Veteran stated that he developed hearing loss from excessive noise exposure from gunfire and explosives in service.

The Veteran's service treatment records show that he complained of hearing loss at a June 2006 military service physical.  The Veteran was evaluated because he reported that an assessment for secret service showed that he had high frequency hearing loss in the right ear.  The Veteran denied a history of hearing problems, and reported a blast injury last year to his mandible.  The Veteran reported a history of acoustic trauma, but no trauma to the ear.  The Veteran also stated that he had no ringing in his ears.  After an audiological examination, the doctor reported that the Veteran had mild high frequency sensorineural hearing loss at 6000 and 8000 Hz in the right ear.  It was noted that he had excellent discrimination. 

On the March 2007 Medical Board Report of Medical History form, the Veteran noted that he had hearing loss.  Subsequently, the Veteran was afforded a Medical Board audiological examination in March 2007.  The examination included audiometric testing, which revealed the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
15
5
LEFT
0
-5
0
15
5

In addition, the Veteran's ears were listed as normal.  The doctor concluded that the hearing test found a mild high frequency hearing loss in the right ear.

The Veteran was afforded a VA audiological examination in July 2007.  The examiner noted that the Veteran had a history of mild frequency hearing loss of the right ear.  The examiner stated that the condition was not due to an injury, but occurred gradually.  Furthermore, the Veteran reported that he did not have a history of tinnitus.  He stated that his duties during his military service were as a combat engineer.  Additionally, he reported that he fired weapons with both of his hands, and reported using hearing protection, and did not require a hearing conservation program.  The Veteran also stated that he had loud noise exposure outside of military service as a law enforcement officer.  The Veteran's current symptom was high-pitched hearing loss  of the right ear.  The examiner noted that the Veteran had no current treatment, and no functional impairment was noted.  
The VA examination included audiometric testing, which revealed the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
5
5
5
10
10

In addition, the Veteran's speech recognition was 100 percent for both the right and left ear.  The examiner concluded that for the Veteran's claimed condition of mild frequency hearing loss of the right ear, there was no diagnosis because there was no pathology to render a diagnosis.  Additionally, she stated that there was no tinnitus.  Lastly, the examiner stated that the Veteran did not have a hearing problem. 

On the October 2009 Substantive Appeal, the Veteran reported that his hearing loss occurred while he was in combat.  Additionally, he reported that his hearing was fine until he was injured in combat. 

Additionally, the Veteran was afforded a November 2010 VA examination to assess his traumatic brain injury.  The Veteran complained of hypersensitivity to sound.  The examiner noted that there were no physical findings of a hearing problem.

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has reported that he has right ear hearing loss, audiological testing has failed to show hearing impairment by VA standards.  See 38 C.F.R. § 3.385.  In other words, there is no evidence of right ear hearing disability in this case because audiological testing has not demonstrated that 1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  As such, there is no right ear hearing disability for which service connection may be granted.  
In reaching this determination, the Board does not question the sincerity of the Veteran's conviction that he has right ear hearing loss, and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); see also Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  It is within the Veteran's realm of personal knowledge whether he has experienced difficulty hearing.  

Significantly, however, as a lay person, he is not professionally qualified to determine whether he has hearing loss in accordance with VA standards because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since there is no competent medical evidence of record showing that he has right ear hearing loss in accordance with VA standards, service connection for this condition is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for right ear hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b). 


ORDER

Entitlement to service connection for right ear hearing loss is denied.


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


